Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 1 of 18

Section Il
INTERIM CONCLUSIONS

This is an INTERIM REPORT only. Our work is incomplete and ongoing at this time.
Any observations, opinions, or conclusions pertaining to Interim Conclusion 3 stated
herein is of a preliminary nature only and is subject to change upon results of further

study,

1. The subject residence was not damaged by the September 3, 2016, magnitude 5.8
Pawnee, Oklahoma earthquake that occurred approximately 180 miles northwest of

the subject residence.

2. The exterior separations and/or cracks in the exterior brick veneer were consistent
with long-term and ongoing, differential movement from active clay soils on which

the foundation system was supported due to normal seasonal moisture fluctuations.

3. Moisture fluctuations in the active clay soils from possible sewer and/or water line
leak(s) near the interior center of the residence are believed to have caused
differential movement of the concrete floor slab, resulting in the interior “block-

cracks” and other similar defects in the partition wallboard walls and/or ceilings.

In the course of our work on this assignment, we identified additional work that should
be performed to substantiate our opinions and conclusions stated in Interim Conclusion
3. This recommended additional work is described in SECTION W -
RECOMMENDATION FOR ADDITIONAL WORK.

PLAINTIFF'S
i EXHIBIT

a

 

January 12, 2017 Page 2
RCG File No, 22804254

CSAA_SMITH 0832
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 2 of 18

Section Il
CONCLUSIONS

1. The cracked concrete slabs in the garage and driveway were not caused by the

reported earthquake.

2. The cracked concrete slabs in the garage and driveway were caused by differential
movement of the supporting active clay soils due to variations in moisture and long-
term cyclical loads from vehicles. These cracks existed prior to the September 3,

2016 earthquake event.

December 2, 2016 Page 2
RCG File No. 22804259
CSAA_SMITH 0685
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 3 of 18

Section Il
CONCLUSIONS

1. The magnitude 5.0 earthquake that occurred on November 7, 2016, the
epicenter of which was located near the subject property, resulted in
instrumental intensity VI at the subject residential property and did not cause
structural damage to the residential property.

2. The origin of the damage observed to the floor, ceiling tiles, and driveway slab
under the carport was from differential foundation movement related to
volumetric soil changes from soil moisture variations over time. Poor

construction techniques found at the foundation contributed.

September 18, 2017 Page 2
RCG File No. 22804649

CSAA_SMITH 0079
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 4 of 18

Section Il
CONCLUSIONS

1. An earthquake on September 3, 2016, caused a crack in the west kitchen wall and a
crack in the bedroom ceiling.

2. The concrete masonry unit foundation wall cracks, stuck doors, laminate wood
flooring separations, and other previously repaired wall cracks were not caused by
an earthquake, but instead, were caused by differential movement of the active clays
on-site.

January 13, 2017 Page 2
RCG File No. 22804311

CSAA_SMITH 0876
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 5 of 18

Section Il
CONCLUSIONS

1. The interior and exterior wall finishes at the [J residence were not damaged
by the September 3, 2016, magnitude 5.8 Pawnee, Oklahoma, earthquake that

occurred about 82 miles northwest of the Property.

2. The reported and observed non-structural separations and cracks in the interior wall
finishes and exterior brick veneer were consistent with long-term and ongoing,

moisture, temperature, and soil movement phenomenon, including:

a) Natural hydrological cycle moisture fluctuations in the content of the native lean
clay soils at the Property that caused cycles of vertical movements in the

supporting soils that resulted in differential building movements.

b) Natural hydrological and temperature cycle fluctuations in the moisture and
thermal content of the brick-masonry veneer-cladding that caused differential

movements in the building materials.

October 12, 2016 Page 2
RCG File No. 22804194

CSAA_SMITH 0712
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 6 of 18

Section Il
CONCLUSIONS

1. The residence had not been structurally damaged as a result of an

earthquake.

2. The damage to the finish materials at the residence (including the cracks and
separations in the gypsum-board walls and ceilings, cracks in the ceramic floor tile,
and separations at the stainway treads) were caused and/or exacerbated by

movement of the residence resulting from the earthquake.

October 7, 2016 Page 2
RCG File No. 22804179

CSAA_SMITH 0206
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 7 of 18

Section Il
CONCLUSIONS

1. No earthquake damage was detected except for the multiple backed out wallboard
fasteners (nail pops) in the walls and/or ceilings of the master bedroom and master

bathroom.

2. The gap observed in the wood fascia boards above the garage, cracked brick
veneer above the porch, and the concrete patio slab-on-grade crack were not

earthquake-related, and had existed prior to the reported earthquake.

November 11, 2016 Page 2
RCG File No. 22804210

CSAA_SMITH 0760
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 8 of 18

Section Il
CONCLUSIONS

1. No structural damage to the residence occurred as a result of a magnitude-5.8
earthquake that happened at a site approximately 71 miles northeast of the subject

residence on September 3, 2016.

2. The uneven living room floor, interior wall and ceiling cracks, and exterior brick
veneer and concrete driveway cracks were not caused by the recent reported
earthquake, but rather, they are the result of a long-term condition caused by
differential movement of the supporting active clays at the site and poor grading

and/or drainage away from the residence.

February 8, 2017 Page 2
RCG File No, 22804324

CSAA_SMITH 0906
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 9 of 18

Section Il
CONCLUSIONS

1. The magnitude 5.8 earthquake that occurred on September 3, 2016, located
approximately 46 miles west northwest of the subject property, resulted in
instrumental intensity !V at the residential property and was not the cause of

Loss.

2. The reported Loss of gypsum wallboard cracking and cracked concrete floor slab
was caused by internal loss of bearing of the concrete floor slab, and to a lesser
extent long-term differential foundation movement related to cyclical soil moisture

changes.

3. The origin of the Loss was from poor design and/or construction of the floor slab and

volumetric soil changes from soil moisture variations over-time.

October 20, 2016 Page 2
RCG File No. 22804190

CSAA_SMITH 0418
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 10 of 18

Section II
CONCLUSIONS

1. The cracks in the brick chimney were not caused by a wind event.

2. Random pieces of mortar on the roof surface from the loose cracked chimney crown
and a leaned wooden fence in the back yard were probably related to a 70 miles-

per-hour thunderstorm wind event that reportedly occurred on April 21, 2017.

3. The localized offset bricks near the top of the chimney, the previously cracked and
repaired mortar joints near the top flat portion of the chimney shoulders, and spalled
brick surface on the chimney were caused by normal weathering and seasonal

freeze/thaw cycles over the years.

September 8. 2017 Page 2
RCG File No. 22804601

CSAA_SMITH 0972
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 11 of 18

Section Il
CONCLUSIONS

1. No structural damage was detected at the subject residence as a result of the
reported 5.8M earthquake on September 3, 2016, whose epicenter was located in

Pawnee, Oklahoma.

2. The cause of the interior floor variations was attributed to undersized floor joist
support beams that had sagged within the support’s span from east-to-west between
the spot footings. Similar improper floor support framing was detected beneath the
large family room, kitchen, bathroom, water heater closet, and the two west

bedrooms.

3. We strongly recommend that a qualified professional conduct an evaluation of the
raised floor joist support framing and promptly implement the necessary structural
modifications prior to allowing the residence to be occupied and/or any additional
furnishings moved into the residence. These common, additional loads could cause

the raised floor support system to structurally fail.

September 26, 2016 Page 2
RCG File No. 22804173

CSAA_SMITH 0268
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 12 of 18

Section Il
CONCLUSIONS

1. No structural damage to the residence occurred as a result of an earthquake.

2. The separations detected in wall corners and separations between the wall
baseboard and floor in the kitchen and in the master bathroom were not caused by
an earthquake, but rather, they were caused by a combination of natural movements
in the active clay soils subgrade beneath the slab and/or foundation, vertical
displacement of the slab due to additional densification of the slab subbase material
over a period of time, and/or potential void(s) beneath the floor slab due to soil
erosion or hydrocompaction related to a disconnected drainage pipe below the slab

of the bathtub in the master bathroom.

May 31, 2017 Page 2
RCG File No. 22804463

CSAA_SMITH 0936
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 13 of 18

Section Il
CONCLUSIONS

1. The (J residence was not damaged as a result of earthquake-related forces.

2. The damage to the finish materials (including but not limited to the cracks and
separations in the brick walls and gypsum-board walls and ceilings) was the result of

differential foundation movement.

3. The foundation movement was caused by long-term consolidation/settlement of site

soils due to applied loads and the effects of seasonal soil moisture variations.

September 29, 2016 Page 2
RCG File No. 22804175

CSAA_SMITH 0302
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 14 of 18

Section ll
CONCLUSIONS

1. The magnitude 5.8 earthquake that occurred on September 3, 2016, whose
epicenter was located approximately 112 miles northwest of the subject property in
Pawnee, Oklahoma, resulted in instrumental intensity IV at the jj residential

property and did not cause structural damage.

2. The cause of the damage to the interior floor and gypsum wallboard was attributed

to:
a) differential movement from poor construction of the floor framing,
b) deterioration of the wood floor joists from long-term exposure to moisture, and

c) spot CMU footings at grade and not below the frost level.

September 24, 2016 Page 2
RCG File No. 22804211

CSAA_SMITH 0786
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 15 of 18

November 9, 2016
RCG File No. 22804211 Page 2

Conclusions 1 and 2 from our original Report of Findings remain unchanged and are
repeated below for convenience. Supplemental conclusions 3 through 8 are added as
stated below.

Conclusions

1. The magnitude 5.8 earthquake that occurred on September 3, 2016, whose
epicenter was located approximately 112 miles northwest of the subject property in
Pawnee, Oklahoma, resulted in instrumental intensity |V at the [J residential
property and did not cause structural damage.

2. The cause of the damage to the interior floor and gypsum wallboard was attributed
to:

a) differential movement from poor construction of the floor framing,
b) deterioration of the wood floor joists from long-term exposure to moisture, and

c) spot CMU footings at grade and not below the frost level.
Supplemental Conclusions

3. The moisture in the crawl space beneath the floor framing was sourced from the
roof runoff that sub sequentially was entering through the crawl space vents.

4. The elevation variations of the hardwood floor covering are a combination of
several items,

a. moisture intrusion into the craw! space,
b. deterioration and/or deflection of the framing lumber, and
c. poor and/or unconventional framing of the floor.

5. At the time of our on-site evaluation, there were no visible indications that the
sealant failure around several of the window openings had caused damage to the
exterior walls and/or wall framing.

6. The separations of the kitchen cabinets from the interior partition walls and/or
separations of cabinet components were caused by the elevation variations of
the floor framing that support the interior partition walls.

7. The damage can be contributed to faulty and/or poor construction of the floor
framing and location of the air vents in the foundation stem walls.

CSAA_SMITH 0816
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 16 of 18

November 9, 2016
RCG File No. 22804211 Page 3

8. The primary cause of the reported damages was the result of poor construction
of the floor framing, placement of the crawl space air vents, and lack of positive
drainage of surface ground water away from the structure.

Discussion

The following supplemental questions were asked by the adjuster after our Report of
Findings was published:

A. Where is the moisture in the crawl spacing coming from?

B. Are the variations in the wood floor occurring due to displacement from the
vertical supports in the crawl space? Why have the vertical supports failed, is it
due to the moisture in the crawl space or faulty workmanship?

Is there any specific damage in the exterior walls from the sealant failure?

C.

D. What is the cause of the damage to the cabinets (kitchen)?

E. Is all the damage due to faulty workmanship or due to water damage or both?
F.

lf there is more than one cause of loss, can you separate the damages?
Supplemental Responses:

The moisture in the crawl space beneath the floor framing was sourced from the roof
runoff that sub sequentially was entering through the crawl space vents. Within the
crawl space beneath the residence, the soils were mostly wet and could be deformed by
hand. It was observed that the crawl space vents were located at or slightly above
grade. The residence did not have rain gutters installed along most of the roof edges
and the runoff accumulates along the foundation as there was minimal to no slope of
the ground surface adjacent the residence. The roof runoff accumulates adjacent the
foundation and sub sequentially in turn enters the crawl space vents and accumulates in
the crawl space. This moisture creates a moist environment conducive to the decay of
wood over time (Photographs 1 and 2).

The elevation variations of the hardwood floor covering are a combination of several
items, moisture intrusion into the crawl space, deterioration and/or deflection of the
framing lumber, and poor and/or unconventional framing of the floor. Observed within
the crawlspace there were areas where the floor joists had different span lengths from
the omission of mid-span supports or differing locations of the vertical supports within
the same joist framing pattern. At several locations along the foundation wall, the
vertical supports for the exterior rim joist, the bottom had decayed to the condition
where there was no contact with the ground surface. Varying span lengths result in

CSAA_SMITH 0817
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 17 of 18

Section Il
CONCLUSIONS

1. The JJ residence was not damaged as a result of earthquake-related forces.

2. The damage to the finish materials (e.g. cracks in the brick veneer) was the result of
thermal expansion and contraction of building materials which resulted from normal

fluctuations in temperature and moisture.

September 30, 2016 Page 2
RCG File No. 22804180

CSAA_SMITH 0366
Case 5:17-cv-01302-D Document 101-2 Filed 12/06/19 Page 18 of 18

Section II
CONCLUSIONS

1. The magnitude 5.8 earthquake that occurred on September 3, 2016 (the Event),
located approximately 63 miles northwest of the subject property, resulted in
instrumental intensity IV at the (a property and did not cause structural damage to
the residence.

2. The residence was not cosmetically damaged by the recent seismic activity that
occurred on September 3, 2016.

3. The rock masonry veneer was not damaged by the recent seismic activity that
occurred on September 3, 2016. The damage observed was from temperature and
moisture variations over time.

4, The cracking and/or separations in the kitchen floor tiles and grout were most likely
caused by improper installation, and were not caused by the recent seismic activity

that occurred on September 3, 2016.

September 21, 2017 Page 2
RCG File No. 22804617

CSAA_SMITH 0992
